Citation Nr: 1639537	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-36 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than panic disorder with agoraphobia, to include major depressive disorder and obsessive compulsive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 
INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied service connection for major depressive disorder, obsessive compulsive disorder, and agoraphobia with panic disorder.     

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in April 2011.  A transcript of the hearing is associated with the claims file.  

In August 2011, the Board remanded the claim for further development and characterized the claim broadly as a claim for service connection for an acquired psychiatric disorder to include nervous disorder, major depressive disorder, obsessive compulsive disorder, and agoraphobia.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In July 2012, the RO granted service connection for panic disorder with agoraphobia.  Nevertheless, the claim of service connection for an acquired psychiatric disorder other than panic disorder with agoraphobia, to include major depressive disorder and obsessive compulsive disorder, remained on appeal. 

In February 2015, the Board again remanded the claim for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  






FINDING OF FACT

The Veteran's acquired psychiatric disability is best diagnosed solely as panic disorder with agoraphobia with occasional symptoms of depressed mood and obsessive behaviors that arise from the underlying service-connected disorder.  


CONCLUSION OF LAW

The criteria for an acquired psychiatric disorder other than panic disorder with agoraphobia are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The RO provided notice in February 2007 that met the requirements including all criteria and necessary evidence to substantiate a claim for service-connection.  

VA obtained the Veteran's service treatment records, records of VA outpatient treatment through January 2016, identified records of private hospitalization in 1988, and the report of VA examinations in October 2011 and February 2015. During the April 2011Board hearing, the undersigned VLJ complied with the requirements of 38 C.F.R. 3.103(c)(2)(2015).  The appellant has not identified any shortcomings in the conduct of the hearing or in fulfilling VA's duty to notify and assist.  

As VA has satisfied its duties to notify and assist the appellant, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  Analysis

The Veteran served as a U.S. Army medic and dental technician.  He contended in February 2007 statement and during the April 2011 Board hearing that he experienced and was treated for a nervous condition during active service with a continuity of symptoms after service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

The scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Certain chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.   See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  This method is only applicable for chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Psychoses are among those disorders for which the presumption and continuity of symptoms is available.  However, none of the diagnosed disorders of record are among those disorders that VA considers to be a psychosis as listed in the American Psychiatric Association's Manual of Mental Disorders (5th Ed.) (DSM-V). 38 C.F.R. § 3.384.    

When a case is certified to the Board on or after August 4, 2014, a diagnosis of an acquired psychiatric disorder must be in accordance with DSM-5.  38 C.F.R. 
§ 4.125(a); see 79 Fed. Reg. 45, 093 (Aug, 4, 2014).  This appeal was certified to the Board in June 2009.  A VA mental health examination was performed in October 2011 when the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders was the medical and regulatory standard and was appropriate for use by the examiner at that time.  As there is no information to the contrary, the Board will presume that VA examiners in 2011 and 2015 appropriately utilized the diagnostic standard in effect at the time of their examinations.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Service treatment records are silent for any treatment for the episodes described by the Veteran.  In a December 1967 medical history questionnaire, the Veteran reported "nervous trouble."  In the concurrent discharge physical examination, a military physician noted "few x anxiety - ok" and noted no psychiatric abnormalities during the examination.  

In December 1988, the Veteran sought treatment at a private hospital emergency room.  The attending physician noted the Veteran's report of having mild simple claustrophobia throughout his life.  Two years earlier, the disorder progressed to agoraphobia and a discreet panic attack with hyperventilation and feeling of impending doom.  The Veteran reported that he had stopped working one year earlier and that the panic attacks were now daily occurrences.  He experienced no problem while driving automobile but avoided crowded places.  A psychologist performed psychological tests, which he evaluated as consistent with a mixture of somatization features and anxiety.  There was little or no evidence of overt depression or psychosis but with hints of possible immaturity and impulsivity.   The attending physician prescribed medication, and the Veteran participated in group therapy.  The diagnosis at the time of discharge from the hospital was panic disorder with agoraphobia.  

The RO received the Veteran's claim for a nonservice-connected pension in May 2002.  As part of a July 2002 VA general medical examination, he was referred for a mental health evaluation.  A VA psychiatrist noted the Veteran's report of the onset of panic attacks in approximately 1995 and had received private medical care with intermittent use of prescription medications commonly used for major depression, obsessive-compulsive disorder, panic attacks, and seizure disorders.  The psychiatrist diagnosed panic disorder with agoraphobia and renewed the medications.  In an August 2002 follow up, the psychiatrist noted some improvement in anxiety and the ability to perform chores in and outside his home.  The psychiatrist added obsessive-compulsive disorder to the diagnosis of panic disorder with agoraphobia.  

The Veteran received mental health care at a VA clinic approximately every three to six months from 2003 through 2006.  In September 2003, a VA psychologist noted the Veteran's report of a depressed mood for the past week after the Veteran declined an invitation to speak at his church.  Although the psychologist noted a bright affect during the treatment encounter, he added recurrent major depression, in partial remission, to the diagnosis of panic with agoraphobia.  Major depression was carried forward in subsequent treatment records but depressed mood was not always observed, and the diagnosis of major depression was not always noted by clinicians during treatment encounters.  

The RO received the Veteran's claim for service connection for a nervous disorder in December 2006.  The RO denied service connection for major depressive disorder, obsessive-compulsive disorder, and agoraphobia with panic disorder in March 2008 but referred only to a review of service treatment records and the February 2002 VA treatment records.  The RO cited but did not discuss evidence in the VA outpatient treatment records through 2006 or the 1988 private hospital records.  

VA outpatient treatment records from 2007 through 2011 continued to show mental health treatment encounters every two to six months.  Clinicians continued to note symptoms and diagnoses of panic disorder, agoraphobia, and intermittent major depression with a generally improving trend.  

During the April 2011 Board hearing, the Veteran testified that he experienced multiple situations when he experienced anxiety, hyperventilation, and panic under stress in close quarters during combat training, in crowded vehicles, in small field tents, and in hospitals with long, straight corridors.  He testified that he was treated with medication on several occasions by medical personnel at the facility where he was assigned as a dental technician.   He further testified that he worked in a dental laboratory after service for several decades.  In August 2011, the Board remanded the claim to obtain current VA treatment records and a VA examination.  The Board requested that an examiner identify all diagnosed psychiatric disorders and provide an opinion whether any first manifested during active service or were causally related to active service. 

In October 2011, a VA psychologist noted a review of the claims file and the Veteran's detailed report of events in service as he had described during the Board hearing.  However, the psychologist noted that the Veteran had been diagnosed only with panic disorder with agoraphobia.  On examination, the psychologist noted symptoms of anxiety, panic attacks, and chronic sleep impairment.  She noted subjective mood of hopelessness and objective mood of mild anxiety and dysthymia.  The psychologist diagnosed panic disorder with agoraphobia.  The psychologist found that the Veteran's reports episodes of claustrophobia in service were credible and were the initial manifestations of a full blown panic disorder.  She noted that the course of a panic disorder typically began with panic attacks associated with a particular situation, becoming generalized over time until no specific trigger was required to precipitate an attack.  The psychologist did not address or diagnose major depressive disorder or obsessive-compulsive disorder.  

In July 2012, the Appeals Management Center (AMC) granted service connection for panic disorder with agoraphobia, effective the date of receipt of the claim. 

In February 2015, the Board acknowledged the award of service connection for panic disorder and dismissed the appeal as to that aspect of the claim.  However, the Board noted that the Veteran was diagnosed with major depression in April 2004 and obsessive compulsive disorder in August 2002.  It was unclear whether the VA examiner in October 2011 considered the Veteran's prior diagnoses or whether the Veteran has, or has had at any time pertinent to this appeal, a diagnosis of major depression and/or obsessive compulsive disorder.  Thus, another opinion was required with respect to the nature and etiology of any such acquired psychiatric disorder other than panic disorder with agoraphobia.  The Board also directed the recovery of all records of VA outpatient treatment to date. 

Additional records of VA outpatient mental health care through January 2015 were obtained and associated with the claims file.  The Veteran continued to receive assessments, medical management, and therapy at intervals of two to five months.  Attending clinicians noted on going symptoms of anxiety, occasionally exacerbated or diminished by family related obligations and interactions associated with care of his elderly mother.  Although major depression was listed as an historical diagnosis, the Veteran denied, and clinicians did not observe, symptoms of depression or obsessive-compulsive behaviors with one exception.  In January 2014, a VA clinical pharmacist noted the Veteran's report of "feeling good," although he worried about why he was being examined and whether his disability benefits were being reduced.  The pharmacist noted symptoms of depressed mood and disturbances in motivation. 

In April 2015, a VA psychiatrist noted a review of the claims file and accurately summarized the history including the previous examination including the pharmacist's January 2014 report.  The psychiatrist quoted extensively from the 2014 treatment reports and noted that more recent outpatient records showed that the Veteran denied any significant symptoms of depression.  The psychiatrist performed a detailed mental health examination.  

The psychiatrist found that the Veteran's psychiatric disorder did not meet the diagnostic criteria for a depressive disorder.  The psychiatrist noted that it is common for depressive symptoms to occur within the context of anxiety based psychiatric disorders and that individual may exhibit a variety of anxiety symptoms not restricted to their specific diagnosis, particularly during periods of high stress as was the case for this Veteran.  She noted that the presence of such comorbid symptoms does not necessarily warrant diagnosis of a separated mental health disorder.  The psychiatrist also noted that the Veteran reported some obsessive- compulsive type traits that did not meet the criteria for a diagnosis of obsessive-compulsive disorder and found that it was likely that a prior diagnosis was made simply on the Veteran's description of these tendencies without further clarification.   The psychiatrist found that the Veteran had only one psychiatric disorder: panic disorder with agoraphobia. 

The Board finds that there has been substantial compliance with its remand instructions in October 2011 and February 2015.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Additional VA outpatient treatment records were obtained, associated with the claims file, and reviewed by examiners.  The Veteran was provided with two VA examinations.  Although the October 2011 examination did not address all previously diagnosed disorders, in aggregate, the two examinations are adequate to decide the claim as they were based on a review of the entire medical history, considered the Veteran's credible reports of events and symptoms, with diagnoses based on a thorough clinical examination with rationale for the findings.  

The Board finds that service connection for acquired psychiatric disorder other than panic disorder with agoraphobia is not warranted.  Even though attending clinicians occasionally diagnosed major depression and obsessive-compulsive disorder during periodic medication management and therapy sessions during the period of the appeal, the Board places greater probative weight on the opinion of the VA psychiatrist in February 2015 who made a detailed, longitudinal review of the entire history and determined that the Veteran's disability was best diagnosed solely as panic disorder with agoraphobia and that the occasional symptoms of depressed mood and obsessive behaviors were comorbid symptoms arising from the same underlying, service-connected anxiety disorder.  

As the preponderance of the evidence is against these claims, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  38 U.S.C.A. § 5107(b); Gilbert v. Lewinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder other than panic disorder with agoraphobia is denied.



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


